Case 2:20-cv-00026-RCY-LRL Document 147 Filed 03/29/21 Page 1 of 4 PageID# 2413




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


  EVONNE BRYANT, et al.,                            )
                                                    )
                               Plaintiffs,          )
                                                    )
                vs.                                 )
                                                    )
  CITY OF NORFOLK, et al.,                          )     Civil Action No. 2:20-cv-00026
                                                    )
                               Defendant.           )
                                                    )
                                                    )
                                                    )


               ANSWER OF EXECUTIVE DIRECTOR RONALD JACKSON
                          TO AMENDED COMPLAINT

        COMES NOW Defendant Ronald Jackson (“Mr. Jackson”), Executive Director of Norfolk

 Redevelopment and Housing Authority (“NRHA”), both in his individual and official capacity, by

 and through undersigned counsel, answers the Amended Complaint (ECF # 128) filed by Evonne

 Bryant, Sylvia Givens, Brandon Spratley, Conswayla Simmons, Residents of St. Paul’s Quadrant

 Tenant Group, and New Virginia Majority (the “Plaintiffs”) as follows:

                                ANSWER TO ALLEGATIONS

        1.     For Mr. Jackson’s answers to paragraphs 1 through 180 of the Amended Complaint,

 Mr. Jackson incorporates by reference and adopts the responses of NRHA in NRHA’s Answer to

 the Amended Complaint (ECF # 138) (hereafter “NRHA’s Answer to Amended Complaint”).

                                 AFFIRMATIVE DEFENSES

        1.     Mr. Jackson has qualified immunity from individual liability for any of the actions

 alleged to have been taken by him in the Amended Complaint.




                                                1
Case 2:20-cv-00026-RCY-LRL Document 147 Filed 03/29/21 Page 2 of 4 PageID# 2414




        2.      Any claims arising out of actions alleged to have been taken by Mr. Jackson in his

 official capacity in the Amended Complaint are redundant to the extent these same claims are

 asserted against NRHA, and should be dismissed as duplicative.

        3.      The Amended Complaint fails to state a claim against Mr. Jackson for which relief

 may be granted.

        4.      The Plaintiffs have not suffered any losses or damages as a result of any conduct

 by Mr. Jackson; further, such losses or damages (if any) were de minimis, insubstantial, or so

 speculative as to be not cognizable as a matter of law.

        5.      Mr. Jackson reserves the right to supplement this Answer and his Affirmative

 Defenses after discovery has been conducted.

        WHEREFORE, Defendant Ronald Jackson prays that this Honorable Court dismiss the

 Amended Complaint and grant such other and further relief that this Honorable Court deems

 appropriate.


 Dated: March 29, 2021                                Respectfully submitted,


                                                       /s/
                                                      Delphine G. Carnes (VA Bar #48661)
                                                      Delphine Carnes Law Group, PLC
                                                      101 W. Main Street, Suite 440
                                                      Norfolk, VA 23510
                                                      Phone: 757-447-3439
                                                      Facsimile: 757-785-5901
                                                      Email: dcarnes@delphinecarneslaw.com

                                                      RENO & CAVANAUGH, PLLC

                                                      Joseph R. Prochaska (TN BPR #12760)
                                                      (admitted pro hac vice)
                                                      Iyen Abdon Acosta (DC #1021060)
                                                      (admitted pro hac vice)
                                                      424 Church Street, Suite 2910
                                                      Nashville, TN 37219


                                                  2
Case 2:20-cv-00026-RCY-LRL Document 147 Filed 03/29/21 Page 3 of 4 PageID# 2415




                                           Phone: (629) 255-0208
                                           Facsimile: (629) 255-0209
                                           Email: jprochaska@renocavanaugh.com
                                                  iacosta@renocavanaugh.com


                                           Attorneys for Ronald Jackson, Executive
                                           Director of Norfolk Redevelopment and
                                           Housing Authority, both in his individual
                                           and official capacity




                                       3
Case 2:20-cv-00026-RCY-LRL Document 147 Filed 03/29/21 Page 4 of 4 PageID# 2416




                                  CERTIFICATE OF SERVICE

           I hereby certify that, on this 29th day of March, 2021, a true and genuine copy of the

 foregoing document was sent via electronic mail by the Court’s CM/ECF system to all counsel of

 record.

                                                    /s/
                                                   Delphine G. Carnes (VA Bar #48661)
                                                   Delphine Carnes Law Group, PLC
                                                   101 W. Main Street, Suite 440
                                                   Norfolk, VA 23510
                                                   Phone: 757-447-3439
                                                   Facsimile: 757-785-5901
                                                   Email: dcarnes@delphinecarneslaw.com

                                                   Attorney for Defendant Norfolk
                                                   Redevelopment and Housing Authority
